Citation Nr: 0609148	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  02-14 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to January 
1947.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

In December 2001, the RO determined that the veteran did not 
submit new and material evidence to reopen the previously 
denied claim of entitlement to service connection for a back 
disorder (claimed as a back injury).  

In November 2004, the veteran presented personal testimony at 
a Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.  

In November 2004, the veteran was notified that the instant 
appeal has been advanced on the Board's docket for good cause 
shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 
C.F.R. § 20.900(c) (2005).  

In the December 2004, the Board determined that the veteran 
submitted new and material evidence to reopen the previously 
denied claim of service connection for a back disorder.  The 
Board remanded the issue for further development.  A review 
of the claims file demonstrates that the requested 
development has been accomplished.  


FINDINGS OF FACT

There is no competent medical evidence of record which links 
the veteran's current back disability to service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by the 
veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) VA must:  
(1) inform the claimant about the information and evidence 
that is not of record, and that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimants possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the appellant was provided 
with correspondence pertaining to the required notice in 
August 2001, prior to the RO's initial unfavorable decision.  

The Board concludes that the discussions contained in the 
August 2001 correspondence (to include the additional and 
similar correspondences dated in July 2003, September 2003, 
April 2005, and November 2005) the RO's December 2001 rating 
decision, the August 2002 Statement of the Case (SOC), and 
the January 2006 Supplemental Statement of the Case (SSOC) 
informed the appellant of the information and evidence 
necessary to substantiate the claim of service connection for 
a back disorder and complied with VA's notification 
requirements.  

The Board observes that VA has also satisfied its duty to 
assist the appellant.  The appellant has been provided with 
an opportunity to submit evidence and argument in support of 
the claim, and to respond to VA notices.  Specifically, VA 
has associated with the claims file the veteran's service 
medical records, non-VA medical records, and the Board's 
November 2004 hearing transcript.  The appellant has not 
identified any additional evidence pertinent to the claim, 
which is not already associated with the claims file, and 
there are no additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Further, in light of the Court's recent decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506, the Board notes that because the appellant's 
claim of service connection for a back disorder is denied, 
for the reasons explained in detail below, a disability 
rating or an effective date will not be assigned; therefore, 
the failure of VA to provide the appellant with notification 
of these downstream issues does not result in any prejudice 
to the appellant.  

II.  Analysis

The veteran's primary contention is that he injured the back 
during his period of active service, and now suffers from a 
current back disorder as a result of the in-service injury.  

In advancing the primary contention, the veteran maintains 
that he experienced back pain during his period of active 
service after he jumped into a foxhole.  He also maintains 
that following discharge from service, he underwent surgery 
for relief of the symptoms associated with the complaints of 
back pain, and while the surgery alleviated some of the back 
pain, he continues to suffer from back pain.  (See the 
veteran's statements, dated in March 2001, September 2003, 
and December 2004.)

The Board notes that the veteran is also arguing that he 
incurred a back injury prior to entering service, and that 
basic training and jumping out of airplanes aggravated the 
pre-existing back injury.  He reiterates that he underwent 
surgery for the back disorder in 1954.  (See the Substantive 
Appeal--VA Form 9, dated August 2002.)

At the outset, the Board notes that a request was initiated 
in 1947 for additional information, to include a physical 
examination at entry into service and all available records.  
A "sprained back" noted as the alleged injury (See Request 
for Army Information form, dated in May 1947 and the 
transcript of the Board's hearing, dated in November 2004.)  
The additional records, to include an April 1945 entrance 
examination, have been associated with the claims file.  

Service medical records indicate that on enlistment 
examination in April 1945, the veteran was physically fit and 
qualified for active service; the existence of a pre-existing 
back disorder was not noted.  Additional service records show 
that the veteran complained of pain in the back after he 
injured himself when he fell in a foxhole; the clinical 
records show that an X-ray study of the lumbar spine was  
negative (normal).  On separation examination, it is noted 
that the veteran suffered from low back pain; however, it is 
also noted that there were no objective findings related to 
his complaints.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  


In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Additionally, under 38 U.S.C.A. § 1111 (West 2002), a veteran 
is afforded a presumption of sound condition upon entry into 
service, except for any defects noted at the time of 
examination for entry into service.  That presumption can be 
rebutted by clear and unmistakable evidence that such a 
disability existed prior to service and was not aggravated by 
service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 
3.304(b) (2005).  

Pertinent evidence associated with the claims file include 
medical treatment records from S.F. Beissinger, M.D., 
F.A.C.S., dated from January 2000 to December 2000; VA 
medical treatment records, with dates beginning in January 
1999; several lay statements; several statements and 
arguments advanced by the veteran in support of the claim, a 
copy of the transcript of the Board's hearing, dated in 
November 2004, and the VA examination report, dated in 
December 2005.  

The above mentioned post-service evidence demonstrates that 
the veteran currently suffers from a back disorder.  The 
determinative issue in the veteran's case is whether there is 
competent evidence of a nexus that tends to show that the 
veteran has a current back disorder that is related to his 
period of active service.  

The most relevant evidence is the December 2005 VA 
examination report, which addresses whether the veteran's 
current back disability is related to his period of active 
service.  The December 2005 examiner reports that the 
veteran's claims file was reviewed and the examiner also 
provided a detailed history of the veteran's complaints of 
lumbar spine (back) pain.  

A review of the evidence demonstrates that the examination 
report shows an assessment of degenerative joint disease of 
the lumbar spine, status-post back surgery, of surgery in the 
lumbar area in 1954.  The report also shows that, according 
to the veteran, the low back pain began 1944.  

The examiner notes that an effort was made to locate any 
records in the claims file that show documentation of the 
referenced back surgery, but was unsuccessful in locating the 
records.  The report also shows that the examiner was unable 
to relate the veteran's current low back disorder to his 
period of active service, without resorting to speculation.  

The examiner additionally notes that the veteran's complaints 
of back pain occurred many years ago, in 1945, and at that 
time, X-ray findings were normal and there is no 
documentation of chronicity of the low back pain in service, 
other than the one episode.  

Considering the facts of the veteran's case in light of the 
applicable law and regulations, the Board finds that while 
the service medical records demonstrate that the veteran fell 
in a foxhole in June 1945 and injured the back, there is no 
evidence showing that he developed a chronic back disability 
in service.  Additionally, there is no competent medical 
evidence showing that the veteran's current back disability 
is related to service, including the injury he had in 
service.  

The evidence of record, to include the VA medical treatment 
records, dated from January 1999 to February 2003, and the 
non-VA medical records from S. F. Reissinger, M.D., F.A.C.S, 
dated from January 2000 to December 2000, does not contain 
the requisite nexus opinion, linking the current back 
disorder to the veteran's period of service.  Similarly, 
although the veteran was invited to submit evidence to 
support the claim, to date, he has not submitted evidence 
that would tend to link the back disorder to service, or that 
contradicts or brings into question the VA opinion, dated in 
December 2005.  As a reminder, the December 2005 VA examiner 
essentially indicated that he was unable to link the 
veteran's current back disability to service without resort 
to speculation.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from a current back 
disorder that is related to his period of service.  However, 
the veteran does not possess the requisite medical training 
and expertise to provide a competent and probative opinion on 
a medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Lastly, there is no competent medical evidence showing that 
the veteran developed arthritis of the back within one year 
of his service discharge.  Therefore, service connection on a 
presumptive basis under 38 C.F.R. § 3.307, 3.309 is not 
warranted.

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for a back disorder.  38 U.S.C.A. § 1110 
(West 2002).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER


Entitlement to service connection for a back disorder is 
denied.  



____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


